



Exhibit 10.32.1
FIRST AMENDMENT


This First Amendment (“Amendment”) is to that Trademark License Agreement
(“Agreement”) dated March 20, 2017, by and between ConAgra Foods RDM, Inc.
(“Licensor”), and Lamb Weston, Inc. (“Licensee”).


WHEREAS, the parties desire to amend the scope of the Licensed Products in the
Agreement.


THEREFORE, in consideration of the foregoing, and the mutual covenants set forth
herein, the parties agree as follows:


1.
Licensed Products. Section 1.7 “Licensed Products” of the Agreement shall be
replaced in its entirety with the following:

“Licensed Products” means the following frozen food products using the Licensed
Marks for sale in the retail channel: (1) frozen food products made from
potatoes or sweet potatoes that are commonly sold in the frozen potato section
of retailers, such as french fries, oven fries, waffle fries, crinkle-cut fries,
roasted fries, roasted potatoes, potato puffs, chopped and formed potatoes, and
hashed browns made from potatoes or sweet potatoes; and (2) panko-breaded onion
rings in the same or substantially similar form as AX 11oz unit upc
8-34183-00105-5, AX 13.5oz unit upc 8-34183-00705-7, AX 2.5lb (US Club) unit upc
8-34183-00122-2, AX 2.5lb (Canada Club) unit upc 8-34183-00422-3, or AX 340g
Canada unit upc 8-34183-00405-6.


2.
Discontinued Licensed Products. Section 1.4 “Discontinued Licensed Products” of
the Agreement shall be replaced in its entirety with the following:

“Discontinued Licensed Products” means Discontinued Retail Products,
Discontinued Beer Battered Onion Ring Products; and Discontinued Foodservice
Products.


3.
Discontinued Foodservice Products. The following shall be added as Section
1.4.1:

“Discontinued Foodservice Products” means the following frozen food products
using the Licensed Marks for sale in the foodservice channel: Alexia All Natural
Organic Concertinas (3/8), AX504; Alexia All Natural Organic Wedges (8 Cut)
(AX505); Alexia All Natural Organic Country Dice (AX506); Alexia Tri-Cut Medley
(AX508); Alexia Oven Roasted Gold Tri-Cut Dices (AX509); Alexia Beer Battered
Onion Ring (3/8) (AX510); Alexia Oven Roasted Redskin Wedge Cuts (6 cut wedges)
(AX584); Alexia Oven Roasted Rosemary & Garlic Redskin Tri-Cut Dices (AX585);
and Alexia Oven Roasted Redskin Tri-Cut Dices (1) (AX586).


4.
Discontinued Beer Battered Onion Ring Products. The following shall be added as
Section 1.4.2:

“Discontinued Beer Battered Onion Ring Products” means frozen onion rings
(excluding the panko-breaded onion rings included in the Licensed Products)
using the Licensed Marks for sale in the retail channel.


5.
Discontinued Retail Products. The following shall be added as Section 1.4.3:

“Discontinued Retail Products” means the following frozen food products using
the Licensed Marks for sale in the retail channel: bread, mozzarella sticks, and
breaded mushrooms.


6.
Scope of Licensed Products. Section 2.1(a) of the Agreement shall be replaced in
its entirety with the following:

Subject to the terms and conditions of this Agreement, Licensor grants to
Licensee an exclusive, royalty free, revocable (to the extent set forth in this
Agreement) right and license to use the Alexia Marks for Licensed Products and
on Promotional Items and Marketing Materials related to Licensed Products
throughout the world until January 1, 2018 and in the United States and Canada
for the remainder of the Term. Licensor also grants Licensee the limited right
to sublicense the Alexia Marks in accordance with the terms of Section 2.4.


7.
Scope of Complementary Marks. Section 2.1(b) of the Agreement shall be replaced
in its entirety with the following:



Subject to the terms and conditions of this Agreement, Licensor grants to
Licensee an exclusive, royalty free, revocable (to the extent set forth in this
Agreement) right and license to use the Complementary Marks throughout the world
during the Term for Licensed Products and on Promotional Items and Marketing
Materials related to Licensed Products, which Licensed Products also bear one or
more of the Alexia Marks. Licensor also grants Licensee the limited right to
sublicense the Complementary Marks in accordance with the terms of Section 2.4.


8.
Scope of Discontinued Licensed Products. Section 2.1(c) of the Agreement shall
be replaced in its entirety with the following:






--------------------------------------------------------------------------------





Subject to the terms and conditions of this Agreement, Licensor grants to
Licensee an exclusive, royalty free, revocable (to the extent set forth in this
Agreement) right and license to use the Licensed Marks throughout the world for
Discontinued Licensed Products and on Promotional Items and Marketing Materials
related to Discontinued Licensed Products. The license provided for in this
Section 2.1(c) for Discontinued Retail Products expires six months after the
Effective Date for all of the Discontinued Retail Products. The license provided
for in this Section 2.1(c) for Discontinued Onion Ring Products expires 12
months after the Effective Date. The license provided for in this Section 2.1(c)
for Discontinued Foodservice Products expires on June 30, 2018. Licensee will
have no right to use the Licensed Marks on the Discontinued Licensed Products
after that time.


9.
Right of First Offer. The following shall be added to the Agreement as Section
2.7:

Right of First Offer. Licensor grants to Licensee a right of first offer
(“ROFO”) to license the ROFO License Rights, as defined and set forth below.
Before Licensor offers to license to any other non-Affiliate party the right to
use (i) the Alexia Marks for Licensed Products or on Promotional Items and
Marketing Materials related to Licensed Products anywhere outside of the United
States and Canada after January 1, 2018, or (ii) the Licensed Marks for
Discontinued Licensed Products or on Promotional Items and Marketing Materials
related to Discontinued Licensed Products anywhere in the world after June 30,
2018 (collectively, the items in subsection (i) and (ii) of this Section are
referred to herein as the “ROFO License Rights”), Licensor shall notify Licensee
of its desire to enter into such a transaction. Within 30 days after receipt of
such notice, Licensee shall notify Licensor of its election to either decline or
exercise its ROFO. If Licensee exercises its ROFO, the parties agree to conduct
good-faith negotiations for up to 60 days from the date Licensor receives notice
of such election to enter into a license agreement or amendment to this
Agreement for the ROFO License Rights. If the parties are unable to enter into
an agreement or amendment to this Agreement during such period, Licensor shall
be entitled to enter into a license with a third party in connection with such
ROFO License Rights, and Licensor shall have no obligations to Licensee with
respect to such ROFO License Rights. For avoidance of doubt, nothing in this
Section shall be interpreted to restrict, in any way, Licensor’s ability to
freely sell, transfer, or otherwise divest wholly or in part its ownership of
the Alexia Marks or Complementary Marks to any third party, and Licensee shall
have no ROFO License Rights in such a situation.


10.
Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Agreement.



11.
Effect on Agreement. Except as specifically amended hereby, all terms,
provisions and conditions of the Agreement shall remain in full force and
effect.



12.
Counterparts. This Amendment may be executed and delivered (including by
facsimile transmission) in one or more counterparts, each of which shall be
regarded as an original and all of which shall constitute one and the same
instrument.



13.
Authority. Each party represents and warrants that the individual executing this
Amendment on its behalf is duly authorized to so execute this Amendment, and
this Amendment, when executed and delivered by such party, shall constitute the
valid and binding agreement of such party, enforceable in accordance with its
terms.



IN WITNESS WHEREOF, the parties execute this Amendment as of February __, 2017.


Lamb Weston, Inc.
 
ConAgra Foods RDM, Inc.
 
 
 
/s/ Michael Smith
 
/s/ Tracy Beck
Signature
 
Signature
 
 
 
SVP Growth & Strategy
 
Vice President
Title
 
Title
 
 
 
April 5, 2017
 
May 17, 2017
Date
 
Date








